

Exhibit 10.3




Cancellation of Lease at 231 South Royal Oaks


Upon signing below, both Landlord and Tenant agree to terminate the lease at 231
South Royal Oaks in Franklin, Tennessee, dated August 28th, 2018, by and between
South Royal Oaks Partners, LLC, a Tennessee limited liability company,
(“Landlord”), and Franklin Synergy Bank, a Tennessee banking corporation
(“Tenant”).
The termination date shall be May 5, 2020, and upon signing, Tenant acknowledges
that Landlord returned the security deposit in the amount of twenty-two thousand
six hundred forty-one dollars and no cents ($22,641) to the Tenant.


LANDLORD:
SOUTH ROYAL OAKS PARTNERS, LLC


By: /s/ Jason E. Herrington
Title: VP________________




TENANT:
FRANKLIN SYNERGY BANK


By: /s/ J. Myers Jones, III
Title: CEO_____________

